UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-02633 FIRST VARIABLE RATE FUND FOR GOVERNMENT INCOME (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Year ended December 31, 2012 Item 1. Report to Stockholders. [Calvert First Government Money Market Fund Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Dear Shareholder: Uncertainty reigned supreme last year. The fiercely fought presidential election kept everyone guessing until the very end. The constitutionality of the Affordable Health Care Act was debated. Superstorm Sandy wreaked havoc on millions of East Coast residents and businesses. Political gridlocksurrounding the looming “fiscal cliff” left the direction of future tax and spending policies up in the air. And heart-wrenching tragedies like those in Aurora, Colorado and Newtown, Connecticut shattered the illusion of safety as we go about our daily lives. Improvements in the U.S. housing and labor markets helped bolster investor sentiment. But overall sluggish U.S. economic growth, a renewed European debt crisis, and decelerating growth in China periodically fanned the flames of concern about another global recession before subsiding toward the end of the year. On the bright side, the ongoing economic concerns reassured fixed-income investors that the world’s central banks would not be raising interest rates any time soon. In fact, the Federal Reserve (Fed) announced intentions to keep its target interest rate low and employ other stimulative support measures until the United States reaches a 6.5% unemployment rate or 2.5% inflation rate. As a result, the benchmark 10-year Treasury note yield declined slightly over the year to 1.76% and money-market rates remained just above zero. The Search for Yield Continues To cope with another year of rock bottom interest rates, income investors scoured the market for incremental yield. Rising confidence in the health of corporations issuing debt helped expand investors’ risk comfort zone. Companies happily responded by issuing a record $350 billion in high-yield bonds last year. 1 Investors also sought to take advantage of the tax exemption for municipal bonds before the fiscal cliff could potentially eliminate this opportunity for tax-exempt income. However, political gridlock triggered a sell-off in municipals as the year drew to a close, and the last-minute agreement to avoid most of the fiscal cliff preserved the tax exemption. Overall, strong demand drove bond yields lower and prices higher—providing healthy returns in many fixed-income categories. The Barclays U.S. Credit Index of investment-grade bonds returned 9.37% in 2012, while high-yield bond investors fared even better with a 15.57% gain. 2 The Barclays Municipal Bond Index returned 6.78% for the year. www.calvert.com CALVERT FIRST GOVERNMENT MONEY MARKET FUND ANNUAL REPORT 4 We remain cautiously optimistic about the economic recovery in the months ahead. In the next few months, lawmakers must make tough calls to meet the debt ceiling deadline. Their decisions will affect each of us as consumers and investors. But in the end, more clarity about taxes and spending should help the economy by spurring corporations to boost hiring and new investment. Keep an Eye on Risk Concerns are mounting that the desperation for yield may be pushing some investors further out the risk spectrum than they realize. A yield-at-any-price strategy can lead to a big, unwelcome surprise if interest rates suddenly move upward. Furthermore, robust demand is prompting a decline in the level of investor protections for some new corporate bonds. Unusually narrow differences in yield between many fixed-income asset classes is also making security selection and risk management more important than ever. You can be confident that Calvert’s fixed-income managers have years of experience in both. Our seasoned fixed-income portfolio managers and credit analysts work as a team, striving to maximize total-return potential with a strong focus on risk management. Calvert’s in-house credit research team works collaboratively with the portfolio managers to uncover both sectors and securities offering relative value and to assess the creditworthiness of individual bond issuers. This collaborative teamwork has enabled Calvert to navigate the fixed-income market in all kinds of market environments for more than 30 years. Calvert Joins an Elite List In November, I was deeply honored to receive the 2012 Botwinick Prize in Business Ethics from the Sanford C. Bernstein Center for Leadership and Ethics at Columbia Business School. I’m thrilled to say that Calvert is in the company of past winners such as IKEA President and CEO Mikael Ohlsson, Triodos Bank CEO Peter Blom, retired Intel CEO and Chairman of the Board Craig Barrett, and General Electric CEO Jeff Immelt. The award recognizes leaders who exhibit the highest standard of ethical conduct in business or their profession. Time for an Annual Check-Up Near-zero money-market rates and thin fixed-coupon payments on the most liquid, high-quality bonds will make maximizing income a challenge. Overall, the stocks, bonds, and cash in your portfolio should be determined by your immediate needs, long-term goals, and risk tolerance—not the whims of the economy and financial markets. Of course, as your family or financial situation evolves, your portfolio should, too. That’s why we recommend meeting with www.calvert.com CALVERT FIRST GOVERNMENT MONEY MARKET FUND ANNUAL REPORT 5 your financial advisor at least annually to ensure your investments are still the best choices for you. We also invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. As always, we appreciate your decision to invest with Calvert. Barbara J. Krumsiek President and CEO Calvert Investments, Inc.
